PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/024,312
Filing Date: 29 Jun 2018
Appellant(s): David et al.



__________________
David Goren
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. The appellant argues (Brief page 7-8) claims 1-7 and 13-15 “Thus, this portion of Benvegnu discloses sorting based on radial distance, not "based on the spectral characteristics of intensity values as a function of wavelength or frequency."….. “However, the calculation of this difference is performed as part of generation of the difference trace and after the sorting of the measurements into the radial zones. In short, no clustering is performed based on the calculation of the difference value. Although the Examiner is entitled to the broadest reasonable interpretation, no person of ordinary skill would consider generation of a difference trace to constitute "a clustering algorithm ... to separate the plurality of measured spectra into a number of groups.” Moreover, the appellant argues “Blanton does disclose a clustering algorithm (see at least [0041-0046]), but does so in the context of clustering image snippets (see at least [0040-0054], and the abstract). The image snippets are clustered based on "similarities between layout features" such as "snippet scale and dimensions" of the snippet images, see [0031]. Clustering image snippets based on scale and dimensions does not suggest that one should modify Benvegnu, in which spectra are clustered based on radial distance, to instead cluster spectra based on intensity values as a function of wavelength or frequency.”
Examiner’s answer to A, the examiner respectfully does not agree.
First, Benvegnu teaches a grouping technique [0079-0081] wherein such grouping is based on/ function of spectra intensity of a given wavelength: “If more than one current spectra, is measured for a platen revolution, then they are grouped, averaged within each group, and the averages are designated to be current spectra. The spectra can be grouped by radial distance from the center of the substrate.” … “A difference between the one or more current spectra and a reference spectrum is calculated (step 806). The reference spectrum can be obtained as described above in reference to FIG. 7B. In one implementation, the difference is a sum of differences in intensities over a range of wavelengths.”;  ……. “Icurrent(λ) and Ireference (λ) are the intensity of a current spectra and the intensity of the target spectra for a given wavelength, respectively.”
Thus, Benvengnu teaches the limitation of “a number of groups based on the spectral characteristics of intensity values as a function of wavelength or frequency of the plurality of measured spectra”.
Second, in the Final Office Action, hereinafter referenced as OA page 4, the examiner clearly mapped the limitation of “a number of groups based on the spectral characteristics of intensity values as a function of wavelength or frequency of the plurality of measured spectra” as recited here for convenience, (emphasis added): “([0079-0081] and fig 7 AB, 8A_B, and 11," The spectra can be grouped by radial distance from the center of the substrate .... A difference between the one or more current spectra and a reference spectrum is calculated (step 806). The reference spectrum can be obtained as described above in reference to FIG. 7B. In one implementation, the difference is a sum of differences in intensities over a range of wavelengths." The spectra are grouped by radial distance wherein the difference between these spectra is distinguished based on their intensities over a range of wavelengths. Also see [0058] "intensity'; and [0099] and fig 5.)”
Third, based on the definition of clustering based on Dictionary.com is: 1. a number of things of the same kind,….2. a group of things or persons close together. Thus, the grouping of Benvegnu teaches the claimed language “clustering”.
Fourth, in regards to the argument pertaining Blanton and the limitation clustering, such argument is moot, because the clustering limitation has been already disclosed and taught by Benvegnu, thus arguing limitation that has been already disclosed in the primary prior art, makes no sense. Nevertheless, Blanton has been introduced to the rejection of the purpose of implementing the well-known statistical approach of centroid technique (No other limitations to be combined what so ever). Thus, the other limitations disclosed in Blanton, play no role in this rejection, i.e. such argument is moot.

B. the appellant argues (Brief page 8-9) Claims 8-11, “Benvegnu discloses sorting based on radial distance, not "based on the spectral characteristics of intensity values as a function of wavelength or frequency" as required by independent claim 6, from which claims 8-11 depend. Thus, the combination of Benvegnu and Blanton do not disclose the limitations of claim 8-11.” Moreover, the appellant argues “Although Haines also discusses various clustering techniques, Haines does not discuss spectra, or otherwise suggest that one should modify Benvegnu to cluster spectra based on intensity values as a function of wavelength or frequency rather than on radial distance”
Examiner’s answer to B, the examiner respectfully does not agree.
First, in regards to argument of sorting is based on the radial distance not spectral characteristics of intensity value, such argument has been answered in the above Examiner’s answer to A, First-Third.
Second, in regards the argument pertaining Haines, the examiner emphasizes Examiner’s answer to A, First-Third.
Third, the reason of introducing Haines to the rejection, is to implement the well-known methodology of pairing using K-means clustering algorithm which well-known in the art and would provide the expected results. See the motivation OA page 18 which is recited here for convenience, (emphasis added): “It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known k- means clustering algorithms of Haines to Benvegnu as modified by Blanton, wherein at least one of the many well-known methodology within the k-means clustering technique such as the Euclidean distance measuring, minimum or maximum distance, provides the predicted results (KSR). Thus, one of ordinary skill in the art would appreciate to include the Euclidean distance, or measuring method maximum distance or minimum distance, to Blanton's K-means since this clustering methodology could encompass any one of the examples cited in ([0024-0026] Haines) as they are widely and alternatively used within the art and would provide predicted results. (KSR)”

C. the appellant argues (Brief page 8-9) Claim 12, “Like Blanton, Cui discusses clustering in the context of images, and particularly in the context of image compression. However, Cui does not discuss spectra, or otherwise suggest that one should modify Benvegnu to cluster spectra based on intensity values as a function of wavelength or frequency rather than on radial distance. Therefore claim 12 is not obvious over the combination of Benvegnu, Blanton, Haines, and Cui.”
Examiner’s answer to C, the examiner respectfully does not agree.
First, the argued limitations have been disclosed in Benvegnu as explained in Examiner’s answer to A, First-Third above.
Second, Cui has been introduced to the rejection in order to implement the well-known methodology of iterative updating until the centroids converge. As stated in the OA page 21, wherein the motivation is recited here for convenience (emphasis added) : “It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known technique of super blocks clustering within the k-means process of Cui to Benvegnu as modified by Blanton, as the latter uses k-means clustering algorithm process, and as this process comprises multiple well-known methodologies that are applicable and compatible with the teaching of Benvegnu as modified by Blanton. Thus, one of ordinary skill in the art would be motivated to utilize any of the multiple applicable methodology of k-means clustering, such as the super block clustering, in order to provide the predicted clustering results. (KSR)” 
The motivation statement clearly shows that alternative mathematical/ statistical approaches applied within the art and would provide the expected results would be applicable and expected by one of ordinary skill in the art (KSR).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        3/14/2022





Conferees:
/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865     

/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.